Citation Nr: 0704163	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-18 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than June 17, 2003 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for tinnitus with an 
effective date of June 17, 2003.  In a March 2004 notice of 
disagreement (NOD) and elsewhere, the veteran and his 
representative requested an earlier effective date.


FINDINGS OF FACT

1.  In February 1979, the Board denied service connection for 
tinnitus; that decision is final and binding based on the 
evidence of record.

2.  The veteran's petition to reopen his claim for service 
connection for tinnitus was received on June 17, 2003 and 
under the applicable statute and regulation that is the 
earliest possible effective date for the grant of service 
connection for tinnitus.

3.  The exception that the veteran and his representative 
argue warrants an earlier effective date for the grant of 
service connection for tinnitus-the granting of service 
connection pursuant to a liberalizing law or liberalizing VA 
issue-is inapplicable to this case.


CONCLUSIONS OF LAW

1.  The Board's February 1979 decision denying the veteran's 
claim for service connection for tinnitus is final.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R §§ 20.1100(a), 
20.1104, 20.1105 (2006).

2.  The legal criteria have not been met for an effective 
date prior to June 17, 2003, for the grant of service 
connection for tinnitus.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), the below discussion reflects 
that the veteran's claim cannot be granted because he is 
receiving the earliest possible effective date for the grant 
of service connection for tinnitus under the applicable 
statute and regulation, and the exception cited by the 
veteran's representative is inapplicable as a matter of law.  
In these circumstances, where the law and not the evidence is 
dispositive, no VCAA notice to the veteran was required.  
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

The current effective date for the grant of service 
connection for the veteran's tinnitus is June 17, 2003, the 
date his petition to reopen his previously denied claim was 
received.  The Board had previously denied the veteran's 
claim for service connection for tinnitus in a February 1979 
decision, which subsumed the RO's September 1978 rating 
decision denying this claim, and was final and binding on the 
veteran. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R 
§§ 20.1100(a), 20.1104, 20.1105 (2006).  The RO's September 
2003 rating decision granted the petition to reopen and then 
granted the claim on the merits, finding that the veteran's 
tinnitus was secondary to his service-connected hearing loss.  
See 38 C.F.R. § 3.310(a) (2006).  When a claim is reopened 
and granted based on new and material evidence, the earliest 
possible effective date is the date that the petition to 
reopen was received.  See 38 C.F.R. § 38 U.S.C.A. § 5110(a) 
(the effective date of an award based on a claim reopened 
after final adjudication shall not be earlier than the date 
of receipt of application therefor unless specifically 
provided otherwise); 38 C.F.R. § 3.400(r) (effective date for 
reopened claims is the date of the receipt of the new claim 
or the date entitlement arose, whichever is later); VAOGCPREC 
No. 9-94 (March 25, 1994) ("A claim may be reopened and 
allowed if new and material evidence is submitted under 38 
U.S.C. §§ 5108 and 7104(b), but the effective date of such an 
allowance would be the date the claim is reopened").  Thus, 
the veteran is receiving the earliest possible effective date 
for the grant of service connection for tinnitus under the 
above rules, the June 17, 2003 date that his petition to 
reopen was received.

The veteran and his representative argue that he is entitled 
to an earlier effective date based on an exception to the 
above rules.  That exception is applicable where service 
connection is granted pursuant to a "liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction."  38 C.F.R. § 3.114(a) (2006).  See 
also 38 U.S.C.A. § 5110(g) (West 2002) (exception where 
compensation granted "pursuant to any Act or administrative 
issue"); 38 C.F.R. § 3.400(p) (2006) (citing 38 C.F.R. 
§ 3.114 as to liberalizing laws and VA issues).  Under these 
provisions, effective dates of awards on the basis of 
liberalizing laws or VA issues are fixed in accordance with 
the facts found, but not earlier than the effective date of 
the change.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114(a) (2006).  If review is initiated by VA or at the 
request of the claimant within one year of the effective date 
of the liberalizing law or issue, benefits may be authorized 
from the date of change; otherwise the effective date of the 
award may be one year prior to the date of VA's determination 
of entitlement, if the veteran met all of the criteria of the 
liberalizing law or issue at that time.  38 C.F.R. 
§ 3.114(a)(1)-(3) (2006); McCay v. Brown, 106 F.3d 1577, 1581 
(Fed. Cir. 1997).

In the March 2004 NOD, the veteran's representative argued 
that the effective date should be June 17, 2002, one year 
prior to receipt of the petition to reopen.  He subsequently 
elaborated on this argument in the May 2005 letter (which was 
accepted as a substantive appeal in lieu of a VA Form 9), an 
October 2005 statement of accredited representative in 
appealed case (VA Form 646), and the June 2006 informal 
hearing presentation.  He noted that the veteran had been 
granted service connection for hearing loss in the 1970s 
(service connection for hearing loss was granted in June 
1975) but had been denied service connection for tinnitus at 
around the same time, and that "[t]his was due to the fact 
that legislation at that time did not allow for the award of 
[service connection for] tinnitus."  He stated, "Our 
contention is that it must be assumed that the veteran's 
condition of tinnitus was in existence at the time of his 
original claim [but] the disability could not be awarded due 
to legislation and not because the disability did not 
exist."  As part of this argument, he claimed that the 
veteran's tinnitus was not secondary to his hearing loss, 
but, rather, was due to acoustic trauma.  In the June 2006 
informal hearing presentation, the veteran's representative 
referred to the changes to the regulatory criteria for 
evaluating diseases of the ear published at 64 Fed. Reg. 
25200 (May 11, 1999), specifically citing the following 
statement in the Final Rule Supplementary Information: "The 
previous rating schedule provided a 10-percent evaluation for 
tinnitus, DC 6260, with the criteria being: 'persistent as a 
symptoms of head injury, concussion or acoustic trauma.'  We 
proposed to remove the requirement that tinnitus be a 
symptoms of head injury, concussion or acoustic trauma and 
that it be persistent and instead provide a 10-percent 
evaluation for recurrent tinnitus."

A liberalizing law or issue is "one which brought about a 
substantive change in the law creating a new and different 
entitlement to a benefit."  Routen v. West, 142 F.3d 1434, 
1441 (Fed. Cir. 1998) (quoting Spencer v. Brown, 17 F.3d 368, 
372 (Fed. Cir. 1994).  See also VAOPGCPREC 26-97 (July 16, 
1997).  The question is thus whether the regulatory change to 
the criteria for evaluating diseases of the ear cited by the 
veteran's representative constitutes a liberalizing VA issue 
in this case warranting an earlier effective date.  The Board 
finds that it does not.  The veteran's representative is 
correct that, as indicated in the Final Rule Supplementary 
Information, the 1999 amendments to the criteria for 
evaluating diseases of the ear did remove as requirements for 
evaluating tinnitus that it was persistent as a symptom of 
head injury, concussion or acoustic trauma and replace it 
with the single requirement that it be recurrent.  Compare 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998), with 
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  However, for 
the reasons stated below, this amendment did not constitute a 
substantive change that created a new and different 
entitlement to a benefit in the circumstances of this case, 
and was therefore not a liberalizing VA issue.

The Board's February 1979 denial noted that the veteran's 
service included one year of combat duty and his duties 
included firing a Howitzer, and stated that the "constant 
firing and resulting concussion and blast are undeniable."  
See Board Decision, at 2 (Feb. 9, 1979).  The Board also 
noted that a constant buzzing or ringing was noted at the 
November 1977 and August 1978 VA examinations.  Id. at 2.  In 
its Discussion and Evaluation, the Board concluded that the 
service medical records did not show the presence of tinnitus 
during service, the first evidence of tinnitus was not until 
1977, more than 7 years after service and, therefore, a 
probable basis did not exist for concluding that tinnitus was 
present during service.  Id. at 3.  Thus, the Board's 
February 1979 denial was not based on an absence of tinnitus; 
rather, the Board's indicated that it accepted that the 
veteran had the disability of tinnitus, and that such 
tinnitus could be service connected if due to acoustic 
trauma, but that there was no evidence in the veteran's 
service medical records or elsewhere that his tinnitus was in 
fact due to acoustic trauma in service.  Therefore, whether 
or not the subsequent grant of service connection was on a 
direct or secondary basis, this grant would not have been the 
result of the 1999 amendment cited by the veteran's 
representative because that amendment did not provide a new 
basis for granting the veteran service connection for 
tinnitus due to acoustic trauma; that basis was available at 
the time of the Board's February 1979 denial of the claim.  
See 38 C.F.R. § 4.84b, Diagnostic Code 6260 (1979) (providing 
for a 10 percent evaluation for tinnitus, persistent as a 
symptom of head injury, concussion or acoustic trauma).  The 
May 11, 1999 amendment to the criteria for evaluating 
diseases of the ear was therefore not a liberalizing VA issue 
because it did not create a new and different basis for 
entitlement to service connection for tinnitus in this case.


For the above reasons, the veteran's claim for an earlier 
effective date must be denied as a matter of law, and the 
benefit-of-the-doubt doctrine is therefore not for 
application.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).


ORDER

The claim for an effective date earlier than June 17, 2003 
for the grant of service connection for tinnitus is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


